DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 07/20/2021.  The submission in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
Claims 17 - 36 are pending in this Office Action.
Claim Rejections - 35 USC § 112



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.






Claims 20-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20, 32 and thus claims 21, 33 by way of dependence, recites “the configuration includes information related to at least one of an order or interval related to application of the DPSK”.  (Emphasis Add).  The limitation “information related to at least one of an order” makes claim indefinite because it is not clear the information related to an order of what? The second part of claim after or is clear “interval related to application of the DPSK”. The specification is clear about the order in this context that “an order between preceding data and following data in relation to application of the DPSK”. See spec para. [299].    



Claim Rejections - 35 USC § 103





In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 17-18, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Dror Harel et al., (US 2017/0318561 A1) hereinafter “Harel” in view of Michael Anthony Pugel (CA 2399525 C) hereinafter “Pugel”.    
Regarding claim 17, Harel disclose a method for receiving a signal by a user equipment (UE) in a wireless communication system, the method comprising (Harel: Figs.1, 4, 5, 9-11, wireless distribution system (WDS), HEE 106 receives downlink communication signals 110D from the signal source 108 or base transceiver station (BTS) or BBU, and user equipment (UE) i.e., remote units 104(1) ~ 104(N), See Fig. 4 for detail ¶¶ [0004]-[0010]): 
receiving a configuration related to a signal down-converted in frequency based on an optical-to-electrical (O/E) converter (Harel: Figs.1, 4, 5, 9-11, central unit 406, in downlink path 410, 406 communicate a plurality of downlink digital communication signals 412(1) ~ 412(N), to remote unite (UE) 408(1) ~ 408(N), the plurality of optical downlink digital communications signals 454(1)-454(N), the remote units 408(1)-408(N) include plurality of optical-to-electrical (O/E) converters 456(1)-456(N) into plurality of downlink digital communication signals 412(1) ~ 412(N), ¶¶ [0108]-[0109], [0058]-[0060]); and 
receiving the signal in a specific resource region based on the configuration, wherein a frequency domain of the specific resource region includes a plurality of chunks (Harel: Figs.1, 4, 5, 9-11, the plurality of signals 412(1) ~ 412(N) is received by remote processing unit 428 (1) ~ 428(N), in each remote unit 408, includes one of specific /predefined resource configuration system 404(1) ~ 404(N) receives one of the plurality of signals  412(1) ~ 412(N), Fig. 5, the processing circuitry 502 in the remote unit resource configuration system 404(1) includes plurality of downlink spectrum chunks 516(1) ~ 516(N) in the spectrum chunk map 514, stored in the memory 512, within frequency domain, first carrier frequency f1, second carrier f2, downlink spectrum chunk is associated with one discrete channel, ¶¶ [0091]-[0093], [0108]-[0109], [0099]-[0100], [0058]-[0060], [0032]), and 
wherein the chunk is composed of at least one component carrier (CC) (Harel: Figs.1, 4, 5, 9-11, the processing circuitry 502, received plurality of digital signals 504(1) ~ 504 (J) include plurality of discrete channel 508(1) ~ 508(K) may each include components (I) and (Q) of digital carrier CC, the plurality of downlink spectrum chunks 516(1) ~ 516(S) assigned with at least one discrete channel among channels 508(1) ~ 508(K) according spectrum chunk map 514, composed of first carrier frequency f1, second carrier f2, downlink spectrum chunk is associated with one discrete channel, ¶¶ [0091]-[0093],[0071]-{0074]), 
wherein transmission of the signal is based on the DPSK applied between chunks in the frequency domain with respect to the main chunk (Harel: Figs.1, 4, 5, 9-11, a plurality of discrete downlink channels, the downlink spectrum chunk map comprises one or more downlink spectrum chunks determined based on a predefined spectrum-chunking algorithm i.e., (main chuck for providing information as a header for the plurality of chunks)., the central unit and remote units each include circuitry having predefined processing resources such as encoding and decoding modulation and demodulation of chunks in the frequency domain..  the plurality of downlink spectrum chunks 516(1) ~ 516(S) assigned with at least one discrete channel among channels 508(1) ~ 508(K) according spectrum chunk map 514, composed of first carrier frequency f1, second carrier f2, downlink spectrum chunk is associated with one discrete channel, ¶¶ [0010] [0032], [0091]- [0093], [0071]- [0074]).
Harel teaches I/Q modulation scheme and transmission of signal is based on the I/Q type modulation applied between chunks in frequency domain.  Harel does not explicitly disclose information representing a main chunk (i.e., header or preamble) related to differential phase shift keying (DPSK) as format of its modulation scheme and rather teach I/Q modulation throughout.  
However, Pugel from same field of endeavor disclose the configuration includes information representing a main chunk related to differential phase shift keying (DPSK) (Pugel: Figs.1-3, 4, 6,  header portion of the initial packets 310 i.e., main chunk includes standard header data, (information such as stream ID, sequence function 110) inserted and payload data 320, Each of the plurality of transmission channels provided by the network interface/link 130 carries a respective channel transport stream T. The channel transport stream T utilizes a packet structure compatible with the network interface/link 130 that is modulated according to the requirements of the transmission medium or network (not shown) used to convey the various such as modulation techniques i.e., QAM, QPSK may be utilized, see page 4, lines 1- 34), and 
wherein transmission of the signal is based on the DPSK applied between chunks in the frequency domain with respect to the main chunk (Pugel: Figs.1-3, 4, Fig. 6, shows transmission signal adapted to desire modulated scheme such as QAM or QPSK, according to the requirements of the transmission medium or network (not shown) used to convey the various such as modulation techniques i.e., QAM, QPSK may be utilized, with respect to header/preamble control information (main chunk), see page 4, lines 1- 34, page 8 line 1-34,  page 12 line 22-34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Harel to designate one of the chunks to main chunks to carry control/overhead information for purpose of dynamically changing encoding/decoding or modulation or demodulation to a desire scheme as taught by Pugel in addition to regular overhead that is carried by choice of encoding/decoding or modulation/demodulation within communication system this functionality can permits adding other type of data such as number of transceivers or identification of transponders or other means to improve fault detection or display information.
Although the combination of Harel does not explicitly disclose DPSK instead discloses QPSK, however one of ordinary skill in the art would have been able to recognize as matter of design choice to modify the well-known modulation scheme from QPSK to DPSK.   
Regarding claim 27, is interpreted and rejected the same manner as claims 17.  
Regarding claim 29, is interpreted and rejected the same manner as claims 17.  

Regarding claim 18, the combination of Harel disclose the method of claim 17, wherein the main chunk includes a target frequency band of the O/E converter (Harel: Figs. 4, 9-11, wireless distribution system (WDS) 1100, can include central unit resource configuration system 402, allocating digital channel associated with communication signals into assigned chunks based on predefined chunking algorithm and resource allocation policy having specific RF RIM 1102(1) to RIM 1102 (M) interfacing bidirectionally with optical interface module OIM 1108(1) to OIM 1108(N), each OIM has O/E and E/O converter see Fig. 4, ¶¶ [0109]-[0114], and Pugel see page 4, lines 1- 34, page 8 line 1-34,  page 12 line 22-34).
Regarding claim 28, is interpreted and rejected the same manner as claims 18.  
Regarding claim 30, is interpreted and rejected the same manner as claims 18.

Claims 20, 22, 32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Dror Harel in view of Pugel and further in view of Marc W. Werner et al. (US 2015/0304065 A1) hereinafter “Werner”.
Regarding claim 22, the combination of Harel disclose the method of claim 18, but does not expressly disclose wherein the main chunk includes a component carrier (CC) having a highest signal-to-noise ratio (SNR).
However, Werner from same field of endeavor disclose wherein the main chunk includes a component carrier (CC) having a highest signal-to-noise ratio (SNR) (Werner: Figs. 1A/B, in some embodiments, available subcarriers within a specified time period are divided into different chunks (e.g., different groups of contiguous subcarriers),… OFDM symbols. A first (or main) chunk of 16 subcarriers in a high-SNR portion of the channel's frequency spectrum uses 4096-QAM (with 12 bits per OFDM symbol per subcarrier), for 16*12*8=1536 bits per frame. A second chunk of 24 sub-carriers in a lower-SNR portion of the channel's frequency spectrum, ¶¶ [0045]- [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Harel with the teaching of Werner such that the first/main chunk includes a component carrier (CC) having a highest signal-to-noise ratio (SNR) for determining the modulation orders to be used for PRBs in a modulation profile. This may be based on channel SNR measurements (e.g., using pilot symbols) as performed for example during initial configuration or during regular operation. See Werner para. [0045]. 
Regarding claim 34, is interpreted and rejected the same manner as claims 22.  

Regarding claim 20, the combination of Harel disclose the method of claim 17, but does not expressly disclose wherein the configuration includes information related to at least one of an order or interval related to application of the DPSK.
However, Werner from same field of endeavor disclose wherein the configuration includes information related to at least one of an order or interval related to application of the DPSK (Werner: Figs. 1A/B, a modulation profile or configuration may be structured or related… a given modulation profile, each PRB thus has a constant allowed capacity in accordance with some embodiments. This constant allowed capacity may be achieved by varying the size, modulation orders, and/or code rates of the PRBs., ¶¶ [0045]- [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Harel with the teaching of Werner such that the configuration includes information related to at least one of an order as taught by Werner because using different modulation orders and/or code rate for different PRBS accommodates SNR variability across frequency by providing different levels of transmission robustness for different frequency or interval. See Werner para. [0045]. 
Regarding claim 32, is interpreted and rejected the same manner as claims 20.  

Allowable Subject Matter










Claims 19, 23-26, 31, and 35-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21 and 33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Wei-jie Xu, et al., 		(CN 103517211 A.) 
Hongbin Zhang et al., 	(US 2010/0034537 A1) 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABBAS H ALAGHEBAND/ Primary Examiner, Art Unit 2636